976 F.2d 47
298 U.S.App.D.C. 99
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Rufus HOUSER, a/k/a Rufus Ames, Appellant.
No. 92-3051.
United States Court of Appeals, District of Columbia Circuit.
Aug. 13, 1992.As Amended Aug. 14, 1992.

Before MIKVA, Chief Judge, and BUCKLEY and SENTELLE, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.   The court has determined that the issues presented occasion no need for an opinion.   See D.C.Cir.Rule 14(c).   It is


2
ORDERED AND ADJUDGED that appellant's sentence be vacated and the case remanded for resentencing.   The district court's finding that appellant's conduct caused an unusual and significant disruption of a government function is not clearly erroneous.   Cf. United States v. Garcia, 900 F.2d 45 (5th Cir.1990).   Nevertheless, the district court, having decided not to depart upward from the guidelines in sentencing appellant's codefendant, was precluded from doing so without explanation in sentencing appellant.   Cf. United States v. Sardin, 921 F.2d 1064 (10th Cir.1990).   Resentencing is also required because the district court did not "address the defendant personally and determine if the defendant wishe[d] to make a statement in the defendant's own behalf and to present any information in mitigation of sentence."   Fed.R.Crim.P. 32(a)(1)(C).   See also Green v. United States, 365 U.S. 301, 304-05 (1961);   United States v. Pelaez, 930 F.2d 520, 523 (6th Cir.1991).


3
The Clerk is directed to issue a forthwith a certified copy of this judgment to the district court in lieu of formal mandate.